Winslow, J.
Both the plaintiff and the intestate debtor lived in California, and the debtor owned real estate in Wisconsin. Administration of the intestate’s estate was duly had in California, and the plaintiff duly proved his claim .there. Administration was also had in Wisconsin, and the .plaintiff failed to prove his claim here within the time limited by statute, although the notice to creditors was duly given; •and the question is whether the plaintiff has become barred by sec. 3844, Stats. 1898, from bringing an action under secs. 3214 et seq., Stats. 1898, against the heir at law, to charge her to the amount of the real estate in Wisconsin which has descended to her from the deceased. It is well settled in this .state that, so far as resident creditors are concerned, claims which are not presented as required by sec. 3844 are forever •barred; not only is the remedy cut off, but the 'right of action is extinguished. Carpenter v. Murphey, 57 Wis. 541; Austin v. Savelands Estate, 77 Wis. 108. And the question now presented is whether nonresident creditors are governed by the same rule. It will be readily seen that the statute *497contains no exception, either express or implied, in favor of nonresidents. It says that “ every person ” having a claim, proper to he allowed who shall not present it within the time limited shall be “forever barred.” Statutes of this nature exist in most, if not all, of the states, and' are generally known as “ statutes of nonclaim; ” and they are generally applied more rigorously than the general statutes of limitation. In many states there are saving clauses in favor of nonresidents, infants, and insane persons; but, in the absence of such saving clause, they run against all persons, including nonresidents as well, as residents. 2 Voerner, Administration, § 402. This has been so held by the supreme court of the United States, in the case of Morgan v. Hamlet, 113 U. S. 449, which was brought by nonresidents of the state of Arkansas, against residents of that state, for the purpose of reaching assets in the hands of heirs at law of a deceased person. See, also, Erwin v. Turner, 6 Ark. 14; Rowell v. Patterson, 76 Me. 196; Richardson v. Harrison, 36 Mo. 96; Board of Public Works v. Columbia College, 17 Wall. 521; Van Steenwyck v. Washburn, 59 Wis. 483. A different result was reached in Hartman v. Fishbeck (U. S. Cir. Ct. E. D. Wis.), 18 Fed. Rep. 291, where it was held that the statute in question could not bar an action against the administrator in the United States courts. This last-named case, however, cannot be considered as authority so far as it is in conflict with Morgan v. Hamlet, supra; nor does it purport to decide anything save that the statute will not-prevent the bringing of an action in the courts of the United States. Manifestly, the question whether it will bar an action in the state courts was not, and could not be, decided in that case. Eollowing what seems to be the current of authority on the subject, we hold that this statute of limitations runs against nonresidents as well as residents of the state, and that it bars .such an action as the one before us.
It was suggested that there might be some difference as *498to the questions here involved between a domiciliary administration and an ancillary administration, and that, while the statute might bar the unpresented claim of a nonresident in the first case, it would not necessarily have that effect in the latter case. We can perceive no substantial difference between the two proceedings. Sec. 3806, Stats. 1898, provides for the granting of letters of administration in two cases: First, when an inhabitant of the state shall die intestate; and, second, when a resident of another state or country shall die leaving estate to be administered in this state. But, when letters have been issued, the course of administration is the same in both cases, the provisions 'for the presentation of claims apply equally to both, and we are unable to see why the limitation statute is not in terms and in spirit equally applicable to property and rights involved in an ancillary administration as to property and’ rights involved in a domiciliary administration, at least as far as the courts of this state are concerned. The ancillary administration is an entirely independent administration, Price v. Mace, 47 Wis. 27. This action is, in effect, a proceeding to subject real property within this state to the payment of a debt which by the laws of this state is completely barred, and no reason is perceived why the courts of this state should not enforce the bar of the statute.
By the Court.— Judgment affirmed.